

116 HRES 1182 IH: Recognizing the roles and the contributions of America’s certified nurse-midwives and certified midwives in providing high-quality, evidence-based, cost-effective, and essential sexual and reproductive health care services to women and pregnant people.
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1182IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Ms. Roybal-Allard submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the roles and the contributions of America’s certified nurse-midwives and certified midwives in providing high-quality, evidence-based, cost-effective, and essential sexual and reproductive health care services to women and pregnant people.Whereas certified nurse-midwives (CNMs) and certified midwives (CMs) are essential to America’s maternal health care system, providing a wide range of sexual and reproductive health care services for people, including the independent provision of primary care, gynecologic and contraceptive services, preconception care, care during pregnancy, childbirth and the postpartum period, and care of the normal newborn during the first 28 days of life;Whereas CNMs and CMs care for people throughout their lifespan, from adolescence to beyond menopause, and attend approximately 10 percent of our Nation’s births annually and serve as frontline essential health care providers during the COVID–19 pandemic;Whereas midwives and midwifery-led care is evidence‐based and has been shown to reduce maternal and neonatal mortality, rates of stillbirth, perineal trauma, instrumental births, intrapartum analgesia use, rates of severe blood loss, preterm birth, low birth weight, and neonatal hypothermia, and has furthermore been associated with more efficient use of resources and improved outcomes including increased rates of spontaneous labor, vaginal birth, and breastfeeding;Whereas women and pregnant people who receive midwifery care have higher rates of satisfaction with their midwifery-led health care, pain relief in labor, and maternal-newborn interaction;Whereas CNMs and CMs play an integral role in improving health outcomes for all women, pregnant people, and newborns in their communities;Whereas midwifery care is associated with decreased pregnancy-related racial and ethnic health disparities and the profession of midwifery in the African-American community has a rich history dating back centuries;Whereas Black, indigenous, and people of color CNMs and CMs play an integral role in improving health outcomes for women, pregnant people, and newborns in their communities;Whereas midwifery is a significant source of maternal health services in rural, underserved, and low-resource urban areas, and CNMs and CMs attend over 30 percent of deliveries in rural hospitals;Whereas CNMs and CMs provide care in every setting in which sexual and reproductive health care services are delivered, including hospitals, private office practices, public health departments, community health centers, the Armed Forces, the Veterans Health Administration, the Indian Health Service, freestanding birth centers, and in the home setting;Whereas 2020 has been designated by the World Health Organization as the International Year of the Nurse and the Midwife;Whereas, in 1982, Congress passed a resolution designating April 19 through 26 as the first National Nurse-Midwifery Week, and the week continued to be observed in April until 1986 when the observance moved to November 2 through 8; Whereas, since 1988, National Midwifery Week has been celebrated during the last week of September or the first week of October in order to raise public awareness of and celebrate the Nation’s 13,000 certified nurse-midwives, certified midwives, and student midwives; andWhereas the celebration of National Midwifery Week 2020 is October 4 through October 10: Now, therefore, be itThat the House of Representatives—(1)acknowledges the celebration of National Midwifery Week;(2)recognizes the roles and the contributions of America’s certified nurse-midwives and certified midwives in providing high-quality, evidence-based, cost-effective, and essential sexual and reproductive health care services to women and pregnant people;(3)thanks and promotes the profession of midwifery as practiced by certified nurse-midwives and certified midwives; and(4)encourages consumers, hospital administrators, health care professionals, policymakers, and others to become more familiar with the certified nurse-midwife and certified midwife credential and the exceptional people who have earned it and are currently studying to earn it by participating in National Midwifery Week.